
	
		I
		111th CONGRESS
		2d Session
		H. R. 6013
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Adler of New
			 Jersey (for himself, Mr.
			 Andrews, and Mr. Rothman of New
			 Jersey) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase plot
		  allowances for certain veterans buried in Department of Veterans Affairs
		  cemeteries or State cemeteries and to direct the Secretary of Veterans Affairs
		  to provide a plot allowance for spouses and children of certain veterans who
		  are buried in State cemeteries, and for other purposes.
	
	
		1.Payment by Secretary of
			 Veterans Affairs of plot allowance for certain veterans, spouses, and
			 children
			(a)Increase in plot
			 allowance for certain veterans buried in Department of Veterans Affairs or
			 State cemeteries
				(1)Department
			 cemeteriesSubsection (a)(1)(A) of section 2303 of title 38,
			 United States Code, is amended by striking $300 and inserting
			 $500.
				(2)State
			 cemeteriesSubsection (b) of such section is amended by striking
			 $300 each place it appears and inserting
			 $500.
				(b)Payment of plot
			 allowances for spouses and children of certain veterans buried in State
			 cemeteriesSection 2303 of title 38, United States Code, is
			 amended by adding at the end the following new subsection:
				
					(c)(1)In the case of an
				individual described in paragraph (2) who is buried in a cemetery that is owned
				by a State or by an agency or political subdivision of a State, the Secretary
				shall pay to such State, agency, or political subdivision the sum of $500 as a
				plot or interment allowance for such individual.
						(2)An individual described in this paragraph
				is a spouse, surviving spouse (which for purposes of this chapter includes a
				surviving spouse who had a subsequent remarriage), minor child (which for
				purposes of this chapter includes a child under 21 years of age, or under 23
				years of age if pursuing a course of instruction at an approved educational
				institution), or, in the discretion of the Secretary, unmarried adult child of
				any of person described in paragraph (1), (2), (3), (4), or (7) of section 2402
				of this
				title.
						.
			(c)Annual
			 adjustmentSuch section is further amended by adding at the end
			 the following new subsection:
				
					(d)With respect to any fiscal year, the
				Secretary shall provide a percentage increase (rounded to the nearest dollar)
				in the amounts set forth in subsections (a)(1)(A), (b)(1), (b)(2), and (c)(1)
				equal to the percentage by which—
						(1)the Consumer Price
				Index (all items, United States city average) for the 12-month period ending on
				the June 30 preceding the beginning of the fiscal year for which the increase
				is made, exceeds
						(2)the Consumer Price
				Index for the 12-month period preceding the 12-month period described in
				paragraph
				(1).
						.
			(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to an individual who dies on or after
			 the date of the enactment of this Act.
				(2)Prohibition on
			 cost-of-living adjustment for fiscal year 2011No adjustments
			 shall be made under section 2303(d) of title 38, United States Code, as added
			 by subsection (c), for fiscal year 2011.
				
